Richard L. Mays, Justice. The only question presented by this appeal is whether three full terms of court expired before appellee was brought to trial in violation of his right to a speedy trial as defined by the Arkansas Rules of Criminal Procedure. The circuit court dismissed the criminal charges against appellee after holding that his speedy trial right had been violated. We reverse and remand. Appellee, Tim Messer, was arrested on October 13, 1978, on criminal charges of burglary and theft. He was released on bond on October 23, after appearing before a magistrate on October 16, 1978. After entering a plea of not guilty before the Greene County Circuit Court on October 31, he obtained a continuance of his case on December 11, 1978, and again on May 7, 1979. Since the courtroom for the Greene County Circuit Court was in disrepair during September and October, 1979, appellee’s trial was set for November 20, 1979- However, on November 12, 1979, appellee filed a motion to dismiss based on a violation of his speedy trial right. Rule 28 of the Arkansas Rules of Criminal Procedure provides that a criminal defendant must be brought to trial within three full terms of court, excluding only such periods of necessary delay as the rule expressly authorizes. Rule 30 provides for absolute discharge of a defendant who is not brought to trial within the required time. Defining the right to a speedy trial in terms of court has presented special problems in determining compliance with our rules in jurisdictions having circuit courts with multidivisions and overlapping terms. Recognizing the importance of the right to a speedy trial, we have stressed that civil divisions of circuit courts must share the responsibility of expediting criminal cases with criminal divisions. Harkness v. Harrison, 266 Ark. 59, 585 S.W. 2d 10 (1979); Alexander v. State, 268 Ark. 384, 598 S.W. 2d 395 (1980). Although we considered the terms of each division, criminal or civil, we initially only added terms in any one division without counting overlapping terms of other divisions in determining compliance with the rules. Gardner v. State, 252 Ark. 828, 431 S.W. 2d 342 (1972). We decided, however, that even overlapping terms had to be counted to effectively spread the judicial responsibility to expedite criminal matters and began adding expired terms of all divisions to determine compliance. Harkness v. Harrison, supra. Although terms of court have never been uniform in length, counting overlapping terms not only added to the lack of uniformity but raised additional issues concerning the exclusion of such terms because of necessary delays in bringing a defendant to trial. Although many of the problems with overlapping terms were solved when Act 432 of 1977 abolished divisions in circuit court, effective January 1, 1979, the problem of a lack of a uniform standard for measuring the right to a speedy trial remains. The inequity it sometimes creates is emphatically illustrated by our decisions in Alexander v. State, supra, finding a speedy trial violation when a defendant was brought to trial within 7 months, and Mathews v. State, 268 Ark. 484, 598 S.W. 2d 58 (1980), finding no violation when a defendant was not brought to trial within 18 months. Today we are confronted with another example of the distorted reasoning which sometimes results from the application of our speedy trial rule with the additional difficulty of concurrently applying our rule before and after multi-divisions were abolished. Primarily, the issue we now must determine is whether an overlapping term of av division should be excluded when a term which is substantially contemporaneous with it is excluded in another division because of a requested continuance. In October, 1978, when appellee was arrested the Greene County Circuit Court had three divisions, one criminal and two civil, with each division holding two terms of court a year as follows: 1st division (criminal), on the third Monday in May and the second Monday in December; 2nd division (civil), on the first Monday in March and the first Monday in September; 3rd division (civil), on the first Monday in June and the third Monday in November. The appellee’s case was assigned in the criminal or 1st division with divisional terms beginning in May and December. Although divisional terms of Greene County Circuit Court became regular court terms after January, 1979, resulting in six successive terms of court beginning in March, May, June, September, November and December, the court continued to function in divisions without integrating to dispose of criminal matters. When appellee appeared during the December and May terms, he delayed his trial by requesting continuances which the court granted. When appellee received notice that his trial had been set in November, he suddenly complained about the denial of a speedy trial, arguing that three overlapping terms in divisions II and III had expired during the time that his case had been continued in division I. Although appellee relies on Harkness v. Harrison, supra, his argument not only undermines the purposes of the speedy trial guarantee but further illustrates the confusion which has resulted from defining the speedy trial right in terms of court. First, since circuit court divisions were abolished after 1978, no overlapping terms could have expired in 1979- See, Alexander v. State, supra. In 1979 the court terms which expired before appellee’s trial date of November were the March, May, June and September terms. Since the May term is ex-cludable because of appellee’s requested continuance and the September term is excludable because of the unavailability of court facilities to try him, the March and June terms only passed in 1979- Second, although there were overlapping terms in 1978, appellee’s requested continuance during the December term of division I strongly suggests that he was unprepared to go to trial a month earlier in division Ill’s November term. Even when both terms simultaneously ended in March 1979, because of the new statute, appellee again was still not prepared to go to trial in May. Irrespective of appellee’s contentions and the support which he solicits from our prior cases, however, we hold that a term justifiably excluded in one division automatically excludes a substantially contemporaneous term in another division. Therefore, appellee’s requested continuance not only excluded the December, 1978 term of division I but the November 1978 term of division III, since it substantially corresponds in time to the period before trial which appellee excluded because of the need for additional trial preparation. Since no more than two terms (March and June) expired before appellee’s trial date, his motion to dismiss should have been denied. Reversed and remanded. Fogleman, C.J., concurs. Hickman and Stroud, JJ., concur in the result. Purtle, J., dissents.